AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                            Middle District
                                        __________ DistrictofofTennessee
                                                                __________
                                                         )
              UNITED STATES OF AMERICA                   )     JUDGMENT IN A CRIMINAL CASE
                           v.                            )
                                                         )
                 Curt Russell Cannamela                        Case Number: 3:17CR00219-001; 3:18-cr-00006
                                                         )
                                                         )     USM Number: 25375-075
                                                         )
                                                         )       Dumaka Shabazz
                                                         )     Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          1 of the Information in No. 3:17-cr-00219; 1, 2 & 3 of the Information in No. 3:18-cr-0006

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18 U.S.C. § 2422(b)                Enticing/Coercing and Attempting to Entice/Coerce a Minor                3/20/2016                    1

                                    to Engage in Sexually Explicit Activity (Both Cases)

 18 U.S.C. § 2252(a)(2)             Receipt/Attempted Receipt Child Pornography (18-cr-6)                    7/26/2017                    2

       The defendant is sentenced as provided in pages 2 through                9        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          12/7/2018
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          Waverly D. Crenshaw, Jr., Chief U.S. District Judge
                                                                         Name and Title of Judge


                                                                           12/13/2018
                                                                         Date
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1A
                                                                                       Judgment—Page   2       of   9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                                 Offense Ended           Count
18 U.S.C. § 2252(a)(2)            Distribute/Attempt Child Pornography (18-cr-6)   8/13/2017               3
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    3        of   9
 DEFENDANT: Curt Russell Cannamela
 CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  188 months on each count in both cases, all of which is to run CONCURRENTLY




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
      1. Defendant be housed in a facility that has a Sex Offender Management Program.
      2. Defendant be housed in a facility that has a Sex Offender Treatment Program.
      3. Defendant be housed at FCI/Butner if his security classification permits.
      4. Defendant be allowed to serve as a teacher for other inmates because of his mathematical knowledge and his low safety risk
      per the findings of fact at the sentencing hearing.
      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 2A — Imprisonment
                                                                       Judgment—Page   4   of   9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                           ADDITIONAL IMPRISONMENT TERMS
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                       Judgment—Page     5    of        9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVHFKHFNLIDSSOLFDEOH
      G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
            UHVWLWXWLRQFKHFNLIDSSOLFDEOH
.      ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
        G
.      ✔
        G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
            reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.      G   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         6        of         9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—Page    7     of      9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                        SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall participate in a sex offender assessment and treatment, including but not limited to polygraph
examinations, recommended by the treatment provider and as recommended by an appropriate provider contracted per
the guidelines and procedures promulgated by the Administrative Office of the United States Courts. The defendant shall
contribute to the cost as determined by the U.S. Probation Office.
Sex Offender Registration
2. The defendant will register as a sex offender with the appropriate authorities of any state in which he resides, is
employed, or attends school, in compliance with 18 U.S.C. § 2250(a).
3. The defendant shall not consume any alcoholic beverages.
4. The defendant’s residence and employment shall be preapproved by the supervising probation officer.
Restricted Contact with Minors
5. The defendant shall not associate with children under the age of 18 nor frequent, volunteer, or work at places where
children congregate (e.g., playgrounds, parks, malls, day-care centers, or schools) unless approved by the supervising
probation officer. The defendant shall have no contact with any identified victims in the child pornography the defendant
collected.
6. The defendant shall not possess, view, listen, or obtain any form of sexually stimulating material or sexually oriented
material. The defendant shall not go to any adult entertainment establishment or other similar venues. The defendant shall
not possess or use a device capable of creating pictures or video without the prior permission of the supervising probation
officer.
7. The defendant shall not rent or use a post office box or storage facility without permission from the supervising probation
officer. Any post office or storage facility would be subject to the Search and Seizure Clause.
Computer Restrictions
8. The defendant shall not possess or use a computer or any device with access to any “on-line computer service” at any
location (including place of employment) without the prior written approval of the supervising probation officer. This
includes any Internet service provider, bulletin board system, or any other public or private network or email system.
9. The defendant shall consent to the U.S. Probation Officer conducting unannounced examinations of the defendant’s
computer system(s) and any computer(s) to which the defendant has access. Examination of the computer system(s)
includes internal/external storage devices, which may include retrieval and copying of all memory from hardware/software
and/or removal of such system(s) for the purpose of conducting a more thorough inspection. The defendant will consent to
having installed on the defendant’s computer(s), any hardware/software to monitor computer use or prevent access to
particular materials. The defendant will further consent to periodic inspection of any such installed hardware/software to
ensure it is functioning properly. The defendant shall pay the cost of computer monitoring at the prevailing rate according
to ability as determined by the supervising probation officer.
10. The defendant shall provide the U.S. Probation Office with accurate information about the defendant’s entire computer
system (hardware/software) and internal/external storage devices, all passwords used by the defendant, and will abide by
all rules regarding computer use and restrictions as provided by the U.S. Probation Office.
11. The defendant shall submit to his or her person, and any property, house, residence, vehicle, papers, computer, other
electronic communication or data storage devices or media, and effects to search at any time, with or without a warrant, by
any law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of supervised
release, or unlawful conduct by the person, and by any supervising probation officer in the lawful discharge of the officer’s
supervision functions, as permitted by 18 U.S.C. § 3563(b)(23).
12. The defendant shall participate in a mental health program as directed by the United States Probation Office. The
defendant shall pay all or part of the cost of mental health treatment if the United States Probation Office determines the
defendant has the financial ability to do so or has appropriate insurance coverage to pay for such treatment.
13. The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
United States Probation Office upon request.
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page        8     of        9
 DEFENDANT: Curt Russell Cannamela
 CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                   Fine                      Restitution
 TOTALS            $ 400.00                     $                                  $                         $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
$2%5HY-XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      9      of           9
DEFENDANT: Curt Russell Cannamela
CASE NUMBER: 3:17CR00219-001; 3:18-cr-00006

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G Lump sum payment of $                                   due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G
      ✔ Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
